DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, claim 1 recites the limitation of “a photoelectric conversion layer of a first electrical conductivity type" in line 2.  Then, in line 12, claim 1 recites the limitation of “the second electrical conductivity type in the photoelectric conversion layer." From, the above recited limitation, ordinary skill in the art recognize that, the conductivity type of the photoelectric conversion layer would be intrinsic because it contains both “- - - first electrical conductivity type- - -” and “- - -the second electrical conductivity type- - -” as recited above. Therefore, the claimed limitation is different from the disclosed invention and the claim is indefinite.
Claims 2-10 and 13-16 are rejected as depending from rejected claims 1.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, claim 17 recites the limitation of “a photoelectric conversion layer of a first electrical conductivity type" in line 3.  Then, in line 13, claim 17 recites the limitation of “the second electrical conductivity type in the photoelectric conversion layer." From, the above recited limitation, ordinary skill in the art recognize that, the conductivity type of the photoelectric conversion layer would be intrinsic because it contains both “- - - first electrical conductivity type- - -” and “- - -the second electrical conductivity type- - -” as recited above. Therefore, the claimed limitation is different from the disclosed invention and the claim is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (WO 2017/150167 A1, hereinafter refer to Maruyama) in view of Shirai  (U.S. Pat. No. 5,179,431, hereinafter refer to Shirai).
WO 2017/150167 A1 (hereinafter refer to Maruyama) is relied upon solely for the English language translation of WO 2017/150167 A1.
Regarding Claim 1: Maruyama discloses solid-state imaging element (see Maruyama, Fig.3 as shown below and abstract) comprising: 

    PNG
    media_image1.png
    462
    647
    media_image1.png
    Greyscale

a photoelectric conversion layer (41) of a first electrical conductivity type (n-type) including a plurality of pixel regions (see Maruyama, Fig.3 as shown above); 
an electrode (53a) electrically coupled to the photoelectric conversion layer (41) and provided for each of the pixel regions (see Maruyama, Fig.3 as shown above);
a semiconductor layer (43/InP) provided between the electrode and the photoelectric conversion layer (41/InGaAs) and having a bandgap larger than a bandgap of the photoelectric conversion layer (41/InGaAs) (note: compound semiconductor such as InP were known to have a larger bandgap than InGaAs compound semiconductor) (see Maruyama, Fig.3 as shown above and page.4); 
a diffusion part (42) disposed in a vicinity of an edge of the pixel region and including an impurity of a second electrical conductivity type (p-type) that is diffused from the semiconductor layer (43) across the photoelectric conversion layer (41) (see Maruyama, Fig.3 as shown above); and
Maruyama is silent upon explicitly disclosing wherein a non-diffusion part provided inside the diffusion part and not including the impurity of the second electrical conductivity type in the photoelectric conversion layer.  
Before effective filing date of the claimed invention the disclosed non-diffusion part were known to be provided inside the diffusion part and not including the impurity of the second electrical conductivity type in the photoelectric conversion layer in order to obtain photodiode having an improved response.
For support see Shirai, which teaches wherein a non-diffusion part (26) provided inside the diffusion part (27) and not including the impurity (Cd) of the second electrical conductivity type in the photoelectric conversion layer (22/23) (see Shirai, Fig.3 as shown below, col.2, lines 35-45, col.3, lines 50-67, and col.4, lines 1-25).

    PNG
    media_image2.png
    362
    546
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Maruyama and Shirai to enable the non-diffusion part (26) provided inside the diffusion part (27) and not including the impurity (Cd) of the second electrical conductivity type in the photoelectric conversion layer (22/23) as taught by Shirai in order to obtain photodiode having an improved response  (see Shirai, Fig.3 as shown above, col.2, lines 35-45, col.3, lines 50-67, and col.4, lines 1-25).
Note: patentability of a product does not depend on its method of production.
Regarding Claim 2: Maruyama as modified teaches solid-state imaging element as set forth in claim 1 as above. The combination of Maruyama and Shirai further teaches wherein the impurity of the second electrical conductivity type (p-type) is diffused into the semiconductor layer (25/24/32) in the non-diffusion part (26) (see Shirai, Fig.3 as shown above, col.2, lines 35-45, col.3, lines 50-67, and col.4, lines 1-25).  
Note: patentability of a product does not depend on its method of production.
Regarding Claim 3: Maruyama as modified teaches solid-state imaging element as set forth in claim 1 as above. The combination of Maruyama and Shirai further teaches wherein the semiconductor layer (24/25/32) in the non-diffusion part (26) does not include the impurity (Cd) of the second electrical conductivity type (see Shirai, Fig.3 as shown above, col.2, lines 35-45, col.3, lines 50-67, and col.4, lines 1-25).  
Regarding Claim 4: Maruyama as modified teaches solid-state imaging element as set forth in claim 1 as above. The combination of Maruyama and Shirai further teaches wherein each of the pixel regions includes the non-diffusion part disposed at a middle part and the diffusion part (42) surrounding the non-diffusion part (see Maruyama, Fig.3 as shown above).  
Regarding Claim 5: Maruyama as modified teaches solid-state imaging element as set forth in claim 4 as above. The combination of Maruyama and Shirai further teaches wherein one of the diffusion parts (42) is provided for each of the pixel regions (see Maruyama, Fig.3 as shown above).  
Regarding Claim 6: Maruyama as modified teaches solid-state imaging element as set forth in claim 4 as above. The combination of Maruyama and Shirai further teaches wherein the diffusion part (42) has a frame-like planar shape (see Maruyama, Fig.3 as shown above).
Regarding Claim 7: Maruyama as modified teaches solid-state imaging element as set forth in claim 1 as above. The combination of Maruyama and Shirai further teaches wherein a plurality of the diffusion parts (42) arranged separately from each other are provided for each of the pixel regions (see Maruyama, Fig.3 as shown above).  
Regarding Claim 8: Maruyama as modified teaches solid-state imaging element as set forth in claim 7 as above. The combination of Maruyama and Shirai further teaches wherein, in each of the pixel regions, the diffusion part (42) at a middle part has a density that is lower than a density of the diffusion part (42) in the vicinity of the edge (see Maruyama, Fig.3 as shown above).  
Regarding Claim 9: Maruyama as modified teaches solid-state imaging element as set forth in claim 1 as above. The combination of Maruyama and Shirai further teaches wherein a cap layer (28) selectively provided between the semiconductor layer (32/24/25) and the electrode (29) in the non-diffusion part (26) (see Maruyama, Fig.3 as shown above).  
Regarding Claim 10: Maruyama as modified teaches solid-state imaging element as set forth in claim 9 as above. The combination of Maruyama and Shirai further teaches wherein the cap layer (29) includes a group III-V compound semiconductor (see Shirai, Fig.3 as shown above, col.2, lines 35-45, col.3, lines 50-67, and col.4, lines 1-25). 
Regarding Claim 11: Maruyama discloses a solid-state imaging element (see Maruyama, Fig.3 as shown above and abstract) comprising: 
a photoelectric conversion layer (41) including a plurality of pixel regions (see Maruyama, Fig.3 as shown above); 
an electrode (63) electrically coupled to the photoelectric conversion layer (41) and provided for each of the pixel regions (see Maruyama, Fig.3 as shown above); 
a semiconductor layer (43/ InP) provided between the electrode (53) and the photoelectric conversion layer (41/InGaAs) and having a bandgap larger than a bandgap of the photoelectric conversion layer (41/InGaAs) (note: compound semiconductor such as InP were known to have a larger bandgap than InGaAs compound semiconductor) (see Maruyama, Fig.3 as shown above and page.4); and 
an impurity diffusion region (42) of which at least a portion is provided from the semiconductor layer (43) across the photoelectric conversion layer (41) for each of the pixel regions (see Maruyama, Fig.3 as shown above), 
an area of an interface between the impurity diffusion region (42) and the photoelectric conversion layer (41) being smaller than an area of an interface between the impurity diffusion region (42) and the semiconductor layer (43) (see Maruyama, Fig.3 as shown above).  
Maruyama is silent upon explicitly disclosing wherein a non-diffusion part provided inside the diffusion part and not including the impurity of the second electrical conductivity type in the photoelectric conversion layer.  
Before effective filing date of the claimed invention the disclosed non-diffusion part were known to be provided inside the diffusion part and not including the impurity of the second electrical conductivity type in the photoelectric conversion layer in order to obtain photodiode having an improved response.
For support see Shirai, which teaches wherein a non-diffusion part (26) provided inside the diffusion part (27) and not including the impurity (Cd) of the second electrical conductivity type in the photoelectric conversion layer (22/23) (see Shirai, Fig.3 as shown above, col.2, lines 35-45, col.3, lines 50-67, and col.4, lines 1-25).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Maruyama and Shirai to enable the non-diffusion part (26) provided inside the diffusion part (27) and not including the impurity (Cd) of the second electrical conductivity type in the photoelectric conversion layer (22/23) as taught by Shirai in order to obtain photodiode having an improved response  (see Shirai, Fig.3 as shown above, col.2, lines 35-45, col.3, lines 50-67, and col.4, lines 1-25).
Regarding Claim 12: Maruyama discloses a solid-state imaging element (see Maruyama, Fig.3 as shown above and abstract) comprising: 
a photoelectric conversion layer (41) including a plurality of pixel regions (see Maruyama, Fig.3 as shown above); 
an electrode (53) electrically coupled to the photoelectric conversion layer (41) and provided for each of the pixel regions (see Maruyama, Fig.3 as shown above); 
a semiconductor layer (43/InP) provided between the electrode (53) and the photoelectric conversion layer (41/InGaAs) and having a bandgap larger than a bandgap of the photoelectric conversion layer (41/InGaAs) (note: compound semiconductor such as InP were known to have a larger bandgap than InGaAs compound semiconductor) (see Maruyama, Fig.3 as shown above and page.4); and 
an impurity diffusion region (42) of which at least a portion is provided from the semiconductor layer (43) across the photoelectric conversion layer (41) for each of the pixel regions (see Maruyama, Fig.3 as shown above), 
interfaces between two or more of the impurity diffusion regions (42) and the semiconductor layer (43) being provided for each of the pixel regions (see Maruyama, Fig.3 as shown above).  
Maruyama is silent upon explicitly disclosing wherein a non-diffusion part provided inside the diffusion part and not including the impurity of the second electrical conductivity type in the photoelectric conversion layer.  
Before effective filing date of the claimed invention the disclosed non-diffusion part were known to be provided inside the diffusion part and not including the impurity of the second electrical conductivity type in the photoelectric conversion layer in order to obtain photodiode having an improved response.
For support see Shirai, which teaches wherein a non-diffusion part (26) provided inside the diffusion part (27) and not including the impurity (Cd) of the second electrical conductivity type in the photoelectric conversion layer (22/23) (see Shirai, Fig.3 as shown above, col.2, lines 35-45, col.3, lines 50-67, and col.4, lines 1-25).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Maruyama and Shirai to enable the non-diffusion part (26) provided inside the diffusion part (27) and not including the impurity (Cd) of the second electrical conductivity type in the photoelectric conversion layer (22/23) as taught by Shirai in order to obtain photodiode having an improved response  (see Shirai, Fig.3 as shown above, col.2, lines 35-45, col.3, lines 50-67, and col.4, lines 1-25).
Regarding Claim 13: Maruyama as modified teaches solid-state imaging element as set forth in claim 1 as above. The combination of Maruyama and Shirai further teaches wherein the photoelectric conversion layer (41) includes a group III-V compound semiconductor (see Maruyama, Fig.3 as shown above).
Regarding Claim 14: Maruyama as modified teaches solid-state imaging element as set forth in claim 1 as above. The combination of Maruyama and Shirai further teaches wherein the photoelectric conversion layer (41) includes indium phosphide, indium gallium arsenide, gallium arsenide antimonide, gallium antimonide, indium arsenide, indium antimonide, indium gallium arsenide phosphide, or indium gallium aluminum arsenide (see Maruyama, Fig.3 as shown above).  
Regarding Claim 15: Maruyama as modified teaches solid-state imaging element as set forth in claim 1 as above. The combination of Maruyama and Shirai further teaches wherein the semiconductor layer (43) includes a group III-V compound semiconductor (see Maruyama, Fig.3 as shown above and page.4).  
Regarding Claim 16: Maruyama as modified teaches solid-state imaging element as set forth in claim 1 as above. The combination of Maruyama and Shirai further teaches wherein the semiconductor layer (43) includes indium gallium arsenide, gallium arsenide antimonide, indium gallium arsenide phosphide, indium gallium aluminum arsenide, indium phosphide, indium aluminum arsenide, indium aluminum arsenide antimonide, or aluminum arsenide antimonide (see Maruyama, Fig.3 as shown above and page.4).  
Regarding Claim 17: Maruyama discloses an imaging apparatus comprising a solid-state imaging element (see Maruyama, Fig.3 as shown above and abstract), 
the solid-state imaging element (see Maruyama, Fig.3 as shown above and abstract) including 
a photoelectric conversion layer (41) of a first electrical conductivity type (n-type) including a plurality of pixel regions (see Maruyama, Fig.3 as shown above), 
an electrode (53) electrically coupled to the photoelectric conversion layer (41) and provided for each of the pixel regions (see Maruyama, Fig.3 as shown above), 
a semiconductor layer (43/InP) provided between the electrode (53) and the photoelectric conversion layer (41/InGaAs) and having a bandgap larger than a bandgap of the photoelectric conversion layer (41/InGaAs) (note: compound semiconductor such as InP were known to have a larger bandgap than InGaAs compound semiconductor) (see Maruyama, Fig.3 as shown above and page.4), 
a diffusion part (42) disposed in a vicinity of an edge of the pixel region and including an impurity of a second electrical conductivity type (p-type) that is diffused from the semiconductor layer (43) across the photoelectric conversion layer (41) (see Maruyama, Fig.3 as shown above).52SP370880
Maruyama is silent upon explicitly disclosing wherein a non-diffusion part provided inside the diffusion part and not including the impurity of the second electrical conductivity type in the photoelectric conversion layer.
Before effective filing date of the claimed invention the disclosed non-diffusion part were known to be provided inside the diffusion part and not including the impurity of the second electrical conductivity type in the photoelectric conversion layer in order to obtain photodiode having an improved response.
For support see Shirai, which teaches wherein a non-diffusion part (26) provided inside the diffusion part (27) and not including the impurity (Cd) of the second electrical conductivity type in the photoelectric conversion layer (22/23) (see Shirai, Fig.3 as shown above, col.2, lines 35-45, col.3, lines 50-67, and col.4, lines 1-25).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Maruyama and Shirai to enable the non-diffusion part (26) provided inside the diffusion part (27) and not including the impurity (Cd) of the second electrical conductivity type in the photoelectric conversion layer (22/23) as taught by Shirai in order to obtain photodiode having an improved response  (see Shirai, Fig.3 as shown above, col.2, lines 35-45, col.3, lines 50-67, and col.4, lines 1-25).
Note: patentability of a product does not depend on its method of production.
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/           Primary Examiner, Art Unit 2896